Case 2:20-¢v-00235-GEKP Document1 Filed 01/13/20 Page 1 of 34

QD - Qs

IS 44 (Rev. 02/595 (5 v t

CIVIL COVER SHEET

The J8 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as -
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS

Janeka Peace, individually & on behalf of all other similarly situated

(b) County of Residence of First Listed Plaintitt New Castle, DE
(EXCEPT IN U.S, PLAINTIFF CASES)

td) Attomeys (Firm Name, Address, and Telephone Numbey)

  
 
 
 

DEFENDANTS
Wawa, Inc.

County of Residence

NOTE:
THE TRACT

Attormmeys (if Known)

 

a
Zo

of First Listed Defendant
(IN U8, PLAINTIFF CASES

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

OF LAND INVOLVED.

 

 
  
  

 

H. BASIS OF JURISDICTION (etace an “x" m One Box Only)

Oi US. Government

Plaintiff

G2 U.S, Government
Defendant

113 Federal Question
(18. Government Not a Party)

4 Ditersity

(indicate Citizenship of Parties in Hem Ill)

 

(For Diversity Cases Only)

lil, CETEZENSHIP OF PRINCIPAL PARTIES (Pace an “X” in One Box for Plaintiff

and One Box for Defendant);

PIF DEF PTF SRF
Citizen of This State AL! O 1 Incorporated or Principal Place o4a /m
of Business In This State
Citizen of Another State *2 2 Incorporated ad Principal Place Oo 5 5
of Business In Another State
Citizen or Subject of a O03 /0 3. Foreign Nation go46 o6

Foreign Country

 

 

IV. NATURE OF SUIT (Pace

 

  

 

ONTRAC

O 110 insurance PERSONAL INJURY PERSONAL INJURY

120 Marine 4 310 Airplane 365 Personal Injury -

(1 130 Miller Act 01 315 Airplane Product Product Liability

(1 140 Negotiable Instrument Liability (7 367 Health Care/

CO 150 Recovery of Overpayment [1 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury

CO 158 Medicare Act G 330 Federal Employers’ Product Liability

CO) 152 Recovery of Defaulted Liability OF 368 Ashestos Personal
Student Loans ( 340 Marine . Injury Product
(Excludes Veterans) (7 345 Marine Product {~ Liability

0 £53 Recovery of Overpayment Liability IRSONAL PROPERTY
of Veteran's Benefits 0 350 Motor Vehicle 470 Other Fraud

fF 160 Stockhalders’ Suits G1 355 Motor Vehicie C1 $71 Truth in Lending

0 190 Other Contract Product Liability C7 B80 Other Personal

© 195 Contract Product Liability |G 366 Other Personal Property Damage

1 196 Franchise Injury 385 Property Damage

362 Personal Injury ~ Product Liability

  

 

. (REAL PROPERT:
CO) 210 Land Condemnation
O 220 Foreclosure

O 230 Rent Lease & Ejectment
O 240 Torts to Land

O 245 Tort Product Liability
O 290 Ail Other Real Property

 

Medical Mal

TViL:- RIGHTS
O 440 Other Civil Rights

C1 441 Voting
0 442 Employment
O 443 Housing/

Accommodations
0 445 Amer. w/Disabilities -

Emptoyment

C1 446 Amer. w/Disabilities -

Other
C1 448 Education

ractica

 

Habeas Corpus:
0 463 Alien Detainee
G 510 Motions to Vacate
Sentence
G 330 General
G 535 Death Penalty
Other:

1 550 Civil Rights

{7 555 Prison Condition

11 460 Civil Detainee -
Conditions of
Confinement

 

RISONER PETITIONS:

0 540 Mandamus & Other

ORFEITURE/PERALT.

C1 625 Drug Related Seizure
of Property 21 USC 881
CF 690 Other

1 710 Fair Labor Standards
Act

0 720 Labor/Management
Relations

01 740 Railway Labor Act

OF 751 Family and Medicat
Leave Act

0) 790 Other Labor Litigation

O 791 Employee Retirement
Income Security Act

 

0) 462 Naturalization Apptication
O 465 Other Immigration
Actions

 

 

0 422 Appeal 28 USC 158
0 423 Withdrawal
28 USC [57

 

PROPERTY: RIGHTS.
01 820 Copyrights

0 836 Patent

0 835 Patent - Abbreviated
New Drug Appiication
Trademark
TROCIAL SECURG
CO] 861 HEA (1395

O 862 Black Lung ($23)

O 863 DIWC/DIWW (405(2))}
OC 864 SSID Tide XVI

GF 865 RSI (405(g))

 

 

340

     

 

2 FEDERAL TAX:SUIT:

O 870 Taxes (U.S. Plaintt
or Defendant)

G 871 IRS—Third Party
26 USC 7609

   

 

 

 
    

O 375 False Claims Act

0 376 Qui Tam (1 USC
3729(a))

OG 400 State Reapportionment

G 410 Antitrust

G 430 Banks and Banking

G 450 Commerce

G 460 Deportation

G 470 Racketeer Influenced and
Cormupt Organizations

70 480 Consumer Credit

O 485 Telephone Consumer
Protection Act

O 490 Cable/Sat TV

07 850 Securities/Commodities/
Exchange

CJ 890 Other Statutory Actions

J 895 Apriculturat Acts
}0 893 Environmental Matters

01 895 Freedom of Information
Act

0 896 Arbitration

CO 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

s ORIGIN (Place an “X” tu One Box Only)
1 .

Onginal 112 Removed from O 3° Remanded from O 4 Reinstated or OF 3 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Cont Appellate Court Reopened Another District Litigation - Litigation -
(specifi) Transfer Direct File

 

vi CAUSE OF ACTION

VIL. REQUESTED IN
COMPLAINT:

28 U.S.C §1332{(d) - diversity o

Cite the U.S, Civil Statute under which feu are filing (Do aot cite {ucindittonal statutes uitess diversity):
citizenship under Class Action Fairness Act

 

 

Brief description of cause: ; _ —
Defendants’ negligence led to security breach compromising Plaintiff's data

(3 CHECK IF THIS 1S A CLASS ACTION

UNDER RULE 23, F.R.Cy.P.

VIII. RELATED CASE(S)

(See instructions);

DEMAND §

JURY DEMAND:

=

ONo

CHECK YES only if demanded in complaint:
WT yes f

 

Ua 1a 2020

 

  

 

IF ANY JUDGE {_, DOCKET NUMBER,
DATE SIGNATURE OF ATTORNEY OF RECORD Me f Af; -
01/13/2020 is! Mark S. Goldman i Cal ee...
FOR OFFICE USE ONLY ee

RECEIPT #

AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 2 of 34

LU UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ro U 235 °

 

 

DESIGNATION FORM
(to be used by counsel or pre se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar}
Address of Plaintiff: 21 Ridge Drive, New Castle, DE 19720
Address of Defendant: Wawa, Inc. 260 W. Baitimore Pike, Wawa, PA 19063

 

Place of Accident, Incident or Transaction; _ Data breach took place at corporate headquarters in Wawa, PA

 

 

 

 

 

 

RELATED CASE, IF ANY:

Case Number: 5&@ Attached List of Cases Judge: See Attached List Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [_ No[ |
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No [|
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, sogial security appeal, or pro se civil rights Yes [ | No [ |
case filed by the same individual?

I certify that, to my knowledge, the within os(MQ} ignot related fo any case fiow pending or within one year previously terminated action in

this court except as noted above. & vf A Lf} “

ff
pare, 01/13/2020 od ¢ Set PA Bar No. 48049
Afttorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

A, Federal Question Cases: B. Diversity Jurisdiction Cases?
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts [1 £. Insurance Contract and Other Contracts
[] 2. FELA [} 2. Airplane Personal Injury
[.] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
L] 4. Antitrust CL] 4. Marine Personal Injury
Cl 5. Patent 5. Motor Vehicle Personal Injury
[| 6. Labor-Management Relations 6, Other Personal Injury (Please specify):
C] 7. Civil Rights LC Products Liability
[] 8. Habeas Corpus [] 4. Products Liability— Asbestos

9, Securities Act(s) Cases . All other Diversity Cases
KE 10. Social Security Review Cases (Please specify): Ss Negligence- Data Breach
[J] ii. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

Le \ Mark S. Goldman

, counsel of record or pro se plaintiff, do hereby certify:

 

  
   

Parsuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case ’
exceed the sum of $150,000.00 exclusive of interest and costs:
elief other than monetary damages is sought. et ey J AN { 3 2020
(. fe LAG . (yr “
01/13/2020 LOMO LY PA Bar No. 48049

Afforney-at-Law Miro Se Plaintiff Attorney LD. # (if applicable}

DATE:

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Cly, 609 (5/2078)

 

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 3 of 34

Related Cases

 

Case No.

Judge

Caption

 

2:19-cev-06019

Hon. Gene Pratter

Rapak v. Wawa, Inc.

 

2:19-cv-06032

Hon. Joel Slomsky

Kaufman v. Wawa, Inc.

 

2:19-cv-06064

Hon. Nitza Quinones Alejandro

Cohen v. Wawa, Inc.

 

2:19-cv-06076

Hon. Joel Slomsky

Mullen, Angelo & Bauman v. Wawa, Inc.

 

2°19-cv-06077

Hon. Darnell Jones

Emery v. Wawa, Inc, & Wild Goose
Holdings, Co.

 

2:19-cv-06127

Hon. Gene Pratter

Hans-Arroyo v. Wawa, Inc.

 

2:19-cv-06142

Hon. Wendy Beetlestone

Muller v. Wawa, Inc.

 

5:19-cv-06147

Hon. Gene Pratter

Newton v. Wawa, Inc.

 

 

 

 

 

 

19-cv-06161 Hon. Gene Pratter Roessle v. Wawa, Inc.
19-cv-06179 Hon. Gene Pratter Fisher v. Wawa, Inc.
19-cv-06190 Hon. Gene Pratter Schultz v. Wawa, Inc.

 

 

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 4 of 34

oa

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
JANEKA PEACE : CIVIL ACTION:

b 23:

    

. Cit
v. : eg
WAWA, INC. NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants, (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e} Special Management -- Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) xX)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

 

 

 

1/13/2020 Mark 8. Goldman Pitf. Janeka Peace
Date Attorney-at-law Attorney for
(484) 342-0700 484-580-8747 goldman@lawgsp.com
Telephone FAX Number E-Mail Address

(Civ. 666) 10/02

ake 43 2020

 

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 5 of 34

Civil Justice Expense and Delay Reduction Plan
Section 1:03 - Assignment to a Management Track

é)) The clerk of court will assign cases to tracks (a) through (d) based on the initial pleading.

In all cases not appropriate for assignment by the clerk of court to tracks (a) through (d), the
plaintiff shail submit to the clerk of court and serve with the complaint on all defendants a case management
track designation form specifying that the plaintiff believes the case requires Standard Management or
Special Management. In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
platntiff and all other parties, a case management track. designation form specifying the track to which that
defendant believes the case should be assigned.

(c} The court may, on its own initiative or upon the request of any party, change the track
assignment of any case at any time.

(d) Nothing in this Plan is intended to abrogate or limit a judicial officer's authority in any case
pending before that judicial officer, to direct pretrial and trial proceedings that are more stringent than those
of the Plan and that are designed to accomplish cost and delay reduction.

(e) Nothing in this Plan is intended to supersede Local Civil Rules 40.1 and 72.1, or the
procedure for random assignment of Habeas Corpus and Sociai Security cases referred to magistrate judges
of the court.

SPECIAL MANAGEMENT CASE ASSIGNMENTS
(See §1.02 (¢) Management Track Definitions of the
Civil Justice Expense and Delay Reduction Pian)

Special Management cases will usually include that class of cases commonly referred to as “complex
litigation" as that term has been used in the Manuals for Complex Litigation. The first manual was prepared.
in 1969 and the Manual for Complex Litigation Second, MCL, 2d was prepared in 1985, This term is
intended to include cases that present unusual problems and require extraordinary treatment. See §0.1 of the
first manual. Cases may require special or intense management by the court due to one or more of the
following factors: (1} large number of parties; (2) large number of claims or defenses; (3) complex factual
issues; (4) large volume of evidence; (5) problems locating or preserving evidence; (6) extensive discovery;
(7) exceptionally long time needed to prepare for disposition; (8) decision needed within an exceptionally
short time; and (9) need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such cases as antitrust cases; cases involving a large
number of parties or an unincorporated association of large membership; cases involving requests for
injunctive relief affecting the operation of large business entities; patent cases; copyright and trademark
cases; common disaster cases such as those arising from aircraft crashes or marine disasters; actions brought
by individual stockholders; stockholder's derivative and stockholder's representative actions; class actions or
potential class actions; and other civil (and criminal) cases invelving unusual multiplicity or complexity of
factual issues. See §0.22 of the first Manual for Complex Litigation and Manual for Complex Litigation
Second, Chapter 33.

 
Case th -Document 1 Filed 01/13/20 Page 6 of 34

Gg

 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

vihothors ciniedly eed and on behalf of 2 0) 2 3 5 4
Plaintiff, CLASS ACTION COMPLAINT
Vv. Case No.
WAWA, INC.,
Defendant.

 

 

Plaintiff Jancka Peace (“Plaintiff’), individually and on behalf of the Classes defined
below, alleges the following against Wawa, Inc. (“Defendant” or “Wawa”) based upon personal
knowledge with respect to herself and on information and belief derived from, among other

things, investigation of counsel and review of public documents as to all other matters:

NATURE OF THE CASE

1. Plaintiff brings this class action case against Wawa for its massive failure to secure
and safeguard consumers’ financial information—allowing malicious software to go undetected on
its system for over nine months while millions of customers’ sensitive financial data was stolen—
and for failing to provide timely notice to Plaintiff and other consumers that their credit card
information had been stolen, Plaintiff brings this action on behalf of herself and of the class consisting
of all consumers whose credit or debit card information was accessed during the data breach (the
“Class Members”).

2. On December 19, 2019, Wawa revealed that it had experienced a data security
“incident,” with its team discovering that “malware” (malicious software) had been on Wawa
payment processing servers for more than nine months. According to Wawa, “[t]his malware affected

customer payment card information used at potentially all Wawa locations beginning at different

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 7 of 34

points in time after March 4, 2019 and until it was contained” on December 12, 2019 (the “Data
Breach”). Despite servicing between 700 and 800 million customers annually and knowing that gas
stations are particularly vulnerable to hacking, Wawa failed to detect the Data Breach for nine
months.

3. In fact, one month prior to Wawa’s discovery of the malware, Visa—the nation’s
largest credit card network—-warned that fuel dispenser merchants are “an attractive target for
criminal threat actors attempting to compromise” credit card data.!

4, Wawa believes that the Data Breach exposed customers’ payment card information,
including credit and debit card numbers, expiration dates, and cardholder names on payment cards
used on “potentially all Wawa in-store payment terminals and fuel dispensers” between March and
December 2019. As a result, millions of customers were affected at hundreds of retail locations.

5. Wawa violated the rights of Plaintiff and Class members by intentionally, willfully,
recklessly, or negligently failing to take adequate and reasonable measures to ensure its data systems
were protected, failing to disclose to its customers the material fact that it did not have adequate
computer systems and security practices to safeguard financial information, failing to take reasonable
steps to prevent the Data Breach from occurring, failing to monitor and detect the Data Breach on a
timely basis, and failing to provide timely notice after learning of the Data Breach.

6. As a result of the Data Breach, the financial information of the Plaintiff and Class

members has been exposed to criminals for misuse. As a direct result of the Data Breach, Plaintiff

 

! Visa Security Alert, Attacks Targeting Point-Of-Sale At Fuel Dispenser Merchants, November
2019, available at https://usa.visa.com/dam/VCOM/global/support-legal/documents/visa-security-
alert-attacks-targeting-fuel-dispenser-merchant-pos.pdf (last accessed on January 10, 2020).

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 8 of 34

and Class members suffered, or are likely to suffer, injuries including: the unauthorized use of their
financial information; costs associated with the detection and prevention of identity theft and
unauthorized use of their financial accounts; loss of use of and access to account funds and costs
associated with inability to obtain money from their accounts, including missed payments on bills and
loans, late charges and fees, and adverse effects on their credit including decreased credit scores and
adverse credit notations; costs associated with time spent and the loss of productivity or the
enjoyment of one’s life from taking time to address and attempt to ameliorate, mitigate and deal with
the actual and future consequences of the Data Breach; and other injuries as more fully set forth below.

7. The injuries to the Plaintiff and Class members were directly and proximately caused
by Wawa’s failure to implement or maintain adequate data security measures for financial
information and failure to timely detect the Data Breach.

8. Further, Plaintiff retains a significant interest in ensuring that her financial
information, to the extent it still remains in Wawa’s possession, is protected from further breaches,
and seeks to remedy the harms she has suffered on behalf of herself and other Class members.

9, Plaintiff brings this action to remedy these harms on behalf of herself and all similarly
situated individuals whose financial information was accessed during the Data Breach. Plaintiffseeks .
the following remedies, among others: reimbursement of out-of-pocket losses, other compensatory
damages, any available statutory damages, further and more robust credit monitoring services with
accompanying identity theft insurance, and injunctive relief including an order requiring Wawa to
implement improved data security measures.

JURISDICTION AND VENUE

10. This Court has subject matter jurisdiction over this action under the Class Action

Fairness Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million exclusive of

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 9 of 34

interest and costs. There are more than 100 putative class members. And, at least some members of
the proposed Class have a different citizenship from Wawa.

11. This Court has personal jurisdiction over Wawa because it is headquartered in this
district, registered and regularly conducts business in Pennsylvania, and has sufficient minimum
contacts in Pennsylvania such that Wawa intentionally avails itself of this Court’s jurisdiction by
conducting operations here and contracting with companies in this District.

12, Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial
part of the events or omissions giving rise to the conduct alleged herein occurred in, were directed
to, and/or emanated from this District. Venue is additionally proper because Wawa transacts business
and may be found in this District.

PARTIES

13. Plaintiff Jancka Peace is an individual residing in New Castle, Delaware. On
January 2, 2020, Plaintiff received an email from her credit card provider informing her that her credit
card account was exposed in the Wawa Data Breach, that her credit card was deactivated, and that a
new card was being sent to her. As a result, Plaintiff was greatly inconvenienced by spending
significant time in resolving this issue, including but not limited to time spent re-establishing
automatic payments onto her new credit card account. Moreover, while Plaintiff enrolled in the credit
monitoring offered by Wawa, she will require additional credit monitoring and protection beyond the
one-year offer.

14. Defendant Wawa, Inc. is a privately owned New Jersey corporation with its principal
place of business in Wawa, Pennsylvania. Wawa owns and operates more than 850 convenience

retail stores (over 600 of which also operate as gas stations) in Pennsylvania, New Jersey, Delaware,

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 10 of 34

Maryland, Virginia, Florida, and Washington, D.C. The company has 37,000 employees with
approximately $10 billion in revenue, servicing between 700 to 800 million customers annually.

STATEMENT OF FACTS

15. | Wawa owns and operates more than 850 convenience retail stores in Pennsylvania,
New Jersey, Delaware, Maryland, Virginia, Florida, and Washington, D.C. Wawa is the largest
convenience store chain in Greater Philadelphia, and it is also the third-largest retailer of food in
Greater Philadelphia.

16. According to Wawa, “at different points in time after March 4, 2019, malware began
running on in-store payment processing systems at potentially all Wawa locations.” The malware
“was present on most store systems by approximately April 22, 2019.” But Wawa failed to discover
the malware for over nine months after it initially infected Wawa’s systems. And, the company did
not disclose the Data Breach until December 19, 2019—over a week after it learned of the malware.

17. | Wawa believes “this malware no longer poses a risk to customers using payment cards
at Wawa.” That short-sighted assessment fails to account for (1) the nine month duration of the
unlawful access to Class Members’ financial information that went completely undetected by Wawa,
and (2) the likelihood that Plaintiff and Class Members may still be victimized by fraud and/or
identity theft resulting from the Data Breach.

18. Wawa had obligations, arising from promises made to its customers like Plaintiffs
and other Class Members, and based on industry standards, to keep sensitive financial information
confidential and to protect it from unauthorized disclosures. Class Members provided their financial
information to Wawa with the understanding that Wawa would comply with its obligations to keep

such information confidential and secure from unauthorized disclosures.

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 11 of 34

19. Wawa claims it “is fully committed to data security.” It further claims to “use security
techniques on” its websites, “and through or in connection with our mobile apps or other software-
and Internet-enabled programs and services sponsored by Wawa (the ‘Sites’) to help protect against
the loss, misuse or alteration of information collected from [its customers] at the Sites.” For a
company with revenue in excess of $10 billion, its failure to detect a major financial breach for nine
months is clear evidence that its security measures were wholly inadequate.

20. To that end, Visa had previously warned that gas station retail locations (like the
hundreds of locations owned and operated by Wawa) were particularly susceptible to financial hacks.
Visa recommended a series of steps to be taken to mitigate against potential threats, including but
not limited: deploying chip acceptance on point-of-sale devices, deploying point-to-point encryption,
implementing network segmentation (to prevent the spread of malware), and importantly,
monitoring networking traffic for suspicious connections and log system/network events.”
Wawa’s failure to detect malware on its system for nine months is prima facie evidence that it was
failing to properly monitor network traffic.

21. Financial information is valuable. A “cyber black market” exists in which criminals
openly post stolen payment card numbers and other personal information on many underground
Internet websites. Financial information is valuable to identity thieves because they can use victims’

personal data for nefarious purposes such as opening new financial accounts and taking out loans in

 

* Visa Security Alert, Attacks Targeting Point-Of-Sale At Fuel Dispenser Merchants, November
2019, available at https://usa.visa.com/dam/VCOM/gicbal/support-legal/documents/visa-security-
alert-attacks-targeting-fuel-dispenser-merchant-pos.pdf (last accessed on January 10, 2019).

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 12 of 34

another person’s name, incurring charges on existing accounts, or cloning ATM, debit, or credit
cards.

22, The Data Breach could easily have been prevented, or at the very least detected soon
after the installation of malware. Wawa had the resources to prevent a breach but neglected to
adequately invest in data security and to guard against malware.

23. | Wawa was well-aware that the financial information it collected, maintained and
stored is highly sensitive, susceptible to attack, and could be used for wrongful purposes by third
parties.

24, Despite Wawa’s knowledge of major data breaches and the heightened risk to gas
station payment information, and despite the company being fully aware of the value of financial
information on the black market, Wawa’s approach to maintaining the privacy and security of the
financial information of Plaintiff and Class members was cavalier, reckless, or at the very least,
negligent.

25. The ramifications of Wawa’s failure to keep Plaintiff's and Class members’ financial
information secure are severe.

26.  TheFTC defines identity theft as “a fraud committed or attempted using the identifying
information of another person without authority.”? The FTC describes “identifying information” as
“any name or number that may be used, alone or in conjunction with any other information, to identify

a specific person.”* As the FTC recognizes, once identity thieves have personal information, “they

 

317 CER § 248.201 (2013).
4 Id.

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 13 of 34

can drain your bank account, run up your credit cards, open new utility accounts, or get medical
treatment on your health insurance.”*

27. Javelin Strategy and Research reports that identity thieves have stolen $112 billion
in the past six years.°
28,  Reimbursing a consumer for a financial loss due to fraud does not make that individual
whole again. On the contrary, identity theft victims must spend time and money repairing the impact
to their credit. After conducting a study, the Department of Justice’s Bureau of Justice Statistics
(“BJS”) found that identity theft victims “reported spending an average of about 7 hours clearing
up the issues” and resolving the consequences of fraud in 2014.7
29, There may be a time lag between when harm occurs versus when it is discovered,
and also between when financial information is stolen and when it is used, According to the U.S.
Government Accountability Office (“GAO”), which conducted a study regarding data breaches:
[L]aw enforcement officials told us that in some cases, stolen data may be held for up to
a year or more before being used to commit identity theft. Further, once stolen data have
been sold or posted on the Web, fraudulent use of that information may continue for

years. As a result, studies that attempt to measure the harm resulting from data breaches
cannot necessarily rule out all future harm.*

 

5 Federal Trade Commission, Warning Signs of Identity Theft, available at:
hitps://www.consumer.ftc. gov/articles/027 1-warning-signs-identity-theft (last visited Sept. 12,
2017).

6 See https://www.javelinstratezy.com/coverage-area/20 | 6-identity-fraud-fraud-hits-inflection-
point (last accessed on January 10, 2020).

7 Victims of Identity Theft, 2014 (Sept. 2015) available at:
http://www.bis.gov/content/pub/pdf/vitl 4.pdf (last accessed on January 10, 2020).

8’ GAO, Report to Congressional Requesters, at 29 (June 2007), available at
http://www.gao0.gov/new.items/d07737.pdf_(last accessed on January 10, 2020).

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 14 of 34

30. Plaintiff and members of the Class now face years of constant surveillance of their
financial and personal records, monitoring, and loss of rights. The Class is incurring and will continue
to incur such damages in addition to any fraudulent use of their financial information.

31. | The Wawa Data Breach was a direct and proximate result of Wawa’s failure to properly
safeguard and protect Plaintiff and Class members’ financial information from unauthorized access,
use, and disclosure, as required by various state and federal regulations, industry practices, and the
common law, including Wawa’s failure to establish and implement appropriate administrative,
technical, and physical safeguards to ensure the security and confidentiality of Plaintiff's and Class
members’ financial information to protect against reasonably foreseeable threats to the security or
integrity of such information.

32. Asa direct and proximate result of Wawa’s wrongful actions and inaction and the
resulting Data Breach, Plaintiff and Class members have been placed at an imminent, immediate,
and continuing increased risk of harm from financial fraud, requiring them to take the time, which
they otherwise would have dedicated to other life demands, such as work, and effort to mitigate the
actual and potential impact of the Data Breach on their lives including by placing “freezes” and
“alerts” with credit reporting agencies, contacting their financial institutions, closing or modifying
financial accounts, closely reviewing and monitoring their credit reports and accounts for
unauthorized activity, and filing police reports. This time has been lost forever and cannot be
recaptured, and it is certainly compensable.

33. Wawa has only offered a single year of credit monitoring to its customers, despite it
being well known and acknowledged that damage and fraud from a data breach can take many years
to occur. The additional cost of adequate and appropriate coverage, or insurance, against the losses and

exposure that Wawa’s actions have created for Plaintiff and Class members, is ascertainable and is a

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 15 of 34

determination appropriate for the trier of fact. Wawa has also not offered to cover any of the damages
sustained by Plaintiff or Class members. |

34, While the financial information of Plaintiff and members of the Class has been stolen,
Wawa continues to hold financial information of consumers, including Plaintiff and Class members.
Particularly because Wawa has demonstrated an inability to prevent a breach, Plaintiff and members
of the Class have an undeniable interest in ensuring that their financial information is secure, remains
secure, and is not subject to further theft.

35, Asaresult of the Data Breach, Plaintiff has suffered imminent and impending injury
arising from the substantially increased risk of future fraud and misuse posed by her financial
information being placed in the hands of criminals who have already, or will imminently, misuse
such information. Plaintiffs financial information was potentially exposed for many months while
Wawa failed to detect malware on its system.

36. Additionally, Plaintiff suffered actual injury in the form of damages to and diminution
in the value of her financial information—a form of intangible property that was compromised in
and as a result of the Data Breach.

37. Moreover, Plaintiff has a continuing interest in ensuring that her private information,
which remains in the possession of Wawa, is protected and safeguarded from future breaches.

CLASS ALLEGATIONS

38. Plaintiff seeks relief on behalf of herself and as representative of all others who are
similarly situated. Pursuant to Fed. R. Civ. P. 23(a), (b)(2), (b)(3) and (c)(4), Plaintiff seeks
certification of a nationwide class defined as follows:

All persons residing in the United States whose financial information was exposed in the data
breach announced by Wawa on December 19, 2019 (the “Nationwide Class”).

10

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 16 of 34

39. Pursuant to Fed. R. Civ. P. 23, and in the alternative to claims asserted on behalf of
the Nationwide Class, Plaintiffs assert claims under the laws of the individual States on behalf of
citizens of those states, respectively, and on behalf of separate statewide classes, defined as follows:

All persons residing in [STATE] whose financial information was exposed in the data breach

announced by Wawa on December 19, 2019 (the “Statewide Classes”). Excluded from each

of the above Classes are Wawa and any of its affiliates, parents or subsidiaries; all employees
of Wawa; all persons who make a timely election to be excluded from the Class; government

entities; and the judges to whom this case is assigned and their immediate family and court
staff.

40. Plaintiff hereby reserves the right to amend or modify the class definition with greater
specificity or division after having had an opportunity to conduct discovery.

41. Each of the proposed Classes meets the criteria for certification under Federal Rule
of Civil Procedure 23(a), (b)(2), (b)(3) and (c)(4).

42. Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the members
of the Class are so numerous and geographically dispersed that the joinder of all members is
impractical. While the exact number of Class members is unknown to Plaintiff at this time, the
proposed Class includes at least several million individuals whose financial information was
compromised in the Data Breach. Class members may be identified through objective means. Class
members may be notified of the pendency of this action by recognized, Court-approved notice
dissemination methods pursuant to Fed R. Civ P. 23(c)(2), which may include U.S. mail, electronic
means, or other appropriate means.

43, Commonality. Fed. R. Civ. P. 23(a)(2) and (b)G). Consistent with Fed. R. Civ.
P. 23(a)(2) and with 23(b)(3)’s predominance requirement, this action involves common questions of
law and fact that predominate over any questions affecting individual Class members, The common

questions include:

11

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 17 of 34

a. Whether Wawa had a duty to protect financial information;

b. Whether Wawa knew or should have known of the susceptibility of its data
security systems to a data breach;

c. Whether Wawa’s security measures to protect its systems were reasonable in
light of the measures recommended by data security experts;

d. Whether Wawa was negligent in failing to implement reasonable and adequate
security procedures and practices;

e. Whether Wawa’s failure to implement adequate data security measures

allowed the breach to occur;

f. Whether Wawa’s conduct constituted deceptive trade practices under various
state laws;
g. Whether Wawa’s conduct, including its failure to act, resulted in or was the

proximate cause of the breach of its systems, resulting in the loss of the
financial information of Plaintiff and Class Members;

h. Whether Plaintiff and Class members were injured and suffered losses

 

because of Wawa’s failure to reasonably protect financial information; and

i, Whether Plaintiff and Class Members are entitled to relief, including damages

 

and/or injunctive relief and/or declaratory relief.
44. Typicality. Fed. R. Civ. P. 23(a)@G). Consistent with Fed. R. Civ. P. 23(a)(3),
Plaintiff's claims are typical of those of other Class members. Plaintiffs financial information
was compromised in the Data Breach. Plaintiff's damages and injuries are akin to other Class

members and Plaintiff seeks relief consistent with the relief of the Class.

12
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 18 of 34

45. Adequacy. Fed. R. Civ, P. 23(a)(4). Consistent with Fed. R. Civ. P. 23(a)(4),
Plaintiff is an adequate representative of the Class because Plaintiff is a member of the Class and
is committed to pursuing this matter against Wawa to obtain relief for the Class. Plaintiff has no
conflicts of interest with the Class, Plaintiff's Counsel are competent and experienced in litigating
class actions, including privacy litigation. Plaintiff intends to vigorously prosecute this case and will
fairly and adequately protect the Class’ interests.

46. Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Fed. R. Civ. P 23(b)(3), a
class action is superior to any other available means for the fair and efficient adjudication of this
controversy, and no unusual difficulties are likely to be encountered in the management of this class
action. The quintessential purpose of the class action mechanism is to permit litigation against
wrongdoers even when damages to individual Plaintiff may not be sufficient to justify individual
litigation, Here, the damages suffered by Plaintiff and the Class are relatively small compared to the
burden and expense required to individually litigate their claims against Wawa, and thus, individual
litigation to redress Wawa’s wrongful conduct would be impracticable. Individual litigation by each
Class member would also strain the court system. Individual litigation creates the potential for
inconsistent or contradictory judgments and increases the delay and expense to all parties and the
court system. By contrast, the class action device presents far fewer management difficulties and
provides the benefits of a single adjudication, economies of scale, and comprehensive supervision by a
single court.

47, Injunctive and Declaratory Relief. Class certification is also appropriate under Fed.
R. Civ. P. 23(b)(2) and (c). Defendant, through its uniform conduct, has acted or refused to act on
grounds generally applicable to the Class as a whole, making injunctive and declaratory relief

appropriate to the Class as a whole.

13

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 19 of 34

48,

Likewise, particular issues under Rule 23(c)(4) are appropriate for certification

because such claims present only particular, common issues, the resolution of which would advance

the disposition of this matter and the parties’ interests therein. Such particular issues include, but are

not limited to:

49,

Whether Wawa failed to timely notify the public of the Data Breach;

Whether Wawa owed a legal duty to Plaintiff and the Class to exercise
due care in collecting, storing, and safeguarding their financial information;
Whether Wawa’s security measures were reasonable in light of data security
recommendations, and other measures recommended by data security experts;
Whether Wawa failed to adequately comply with industry standards
amounting to negligence;

Whether Defendant failed to take commercially reasonable steps to safeguard
the financial information of Plaintiff and the Class members; and,

Whether reasonable adherence to data security recommendations, and
measures recommended by data security experts would have prevented or

mitigated the Data Breach.

Finally, all members of the proposed Classes are readily ascertainable. Wawa has

access to information regarding the Data Breach, the time period of the Data Breach, and which

individuals were affected. Using this information, the members of the Class can be identified and their

contact information ascertained for purposes of providing notice to the Class.

50.

COUNT I
Negligence

Plaintiff restates and realleges Paragraphs 1 through 49 as if fully set forth herein,

14

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 20 of 34

51, Upon accepting and storing the financial information of Plaintiff and Class Members
in its computer systems and on its networks, Wawa undertook and owed a duty to Plaintiff and
Class Members to exercise reasonable care to secure and safeguard that information and te use
commercially reasonable methods to do so, Wawa knew that the financial information was private
and confidential and should be protected as private and confidential.

52. Wawa owed a duty of care not to subject Plaintiff and Class Members to an
unreasonable risk of harm because they were foreseeable and probable victims of any inadequate
security practices.

53. | Wawa owed numerous duties to Plaintiff and to members of the Nationwide
Class, including the following:

a. to exercise reasonable care in obtaining, retaining, securing, safeguarding,
deleting and protecting financial information in its possession;

b. to protect financial information using reasonable and adequate security
procedures and systems that are compliant with industry-standard practices;
and

c. to implement processes to quickly detect a data breach and to timely act on
warnings about data breaches.

54. Wawa had a special relationship with Plaintiff and Class members by virtue of its
obtaining and storing their financial information. Moreover, only Wawa had the ability to protect its
systems and the financial information it stored on them from attack.

55. | Wawa’s conduct also created a foreseeable risk of harm to Plaintiffand Class members
and their financial information. Wawa’s misconduct included failing to: (1) secure its systenis,

despite knowing their vulnerabilities, (2) comply with industry standard security practices, (3)

15

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 21 of 34

implement adequate system and event monitoring, and (4) implement the systems, policies, and
procedures necessary to prevent this type of data breach.

56. | Wawaalso had independent duties under state and federal laws that required Wawa to
reasonably safeguard Plaintiff's and Class members’ financial information and prompily notify them
about the Data Breach.

57. The law further imposes an affirmative duty on Wawa to timely disclose the
unauthorized access and theft of the financial information to Plaintiff and the Class so that Plaintiff
and Class members can take appropriate measures to mitigate damages, protect against adverse
consequences, and thwart future misuse of their financial information.

58. | Wawa knew, or should have known, of the risks inherent in collecting and storing
financial information, the vulnerabilities of its data security systems, and the importance of adequate
security. Wawa knew about numerous, well-publicized data breaches.

59, Wawa knew, or should have known, that its data systems and networks did not
adequately safeguard Plaintiff's and Class members’ financial information.

60. | Wawa breached its duties to Plaintiff and Class members in numerous ways, including:

a. by failing to provide fair, reasonable, or adequate computer systems and data
security practices to safeguard financial information of Plaintiff and Class
members;

b, by failing to use reasonable care to adequately protect and secure financial
information of Plaintiff and Class members during the time it was within
Wawa’s possession or control;

Cc. by creating a foreseeable risk of harm through the misconduct previously

described;

16

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 22 of 34

d. by failing to provide adequate supervision and oversight of the financial
information with which they were and are entrusted, in spite of the known
risk and foreseeable likelihood of breach and misuse, which permitted an
unknown third party to gather financial information of Plaintiff and Class
members, misuse the financial information and intentionally disclose it to
others without consent;.

€. by knowingly disregarding standard information security principles, despite
obvious risks, both before and during the period of the Data Breach; and

f. by failing to timely and accurately disclose that Plaintiffs and Class
Members’ financial information had been improperly acquired or accessed.

61. | Wawa breached its duty to Plaintiff and Class Members by failing to detect malware
on its systems for over nine months and then waiting another week to notify Plaintiff and Class
Members about the Data Breach. Unlawful access was therefore ongoing for more than nine months,
unbeknownst to Plaintiff and Class Members.

62. Further, through its failure to provide timely and clear notification of the Data Breach
to consumers, Wawa prevented Plaintiff and Class members from taking meaningful, proactive steps
to secure their financial data and bank accounts and protect against credit fraud or harmful impacts
to their credit ratings.

63. | Wawa’s conduct was negligent and departed from all reasonable standards of care,
including, but not limited to: failing to adequately protect the financial information; failing to conduct
regular security audits; failing to provide adequate and appropriate supervision of persons having

access to financial information of Plaintiff and Class members; and failing to provide Plaintiff and

17

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 23 of 34

Class members with timely and sufficient notice that their sensitive financial information had been
compromised.

64. Neither Plaintiff nor the other Class members contributed to the Data Breach and
subsequent misuse of their financial information as described in this Complaint.

65. Asa direct and proximate cause of Wawa’s conduct, Plaintiff and the Class suffered
damages including, but not limited to: damages arising from the unauthorized charges on their debit
or credit cards or on cards that were fraudulently obtained through the use of the financial information
of Plaintiff and Class members; damages arising from Plaintiffs and Class members’ inability to use
their debit or credit cards because those cards were cancelled, suspended, or otherwise rendered
unusable as a result of the Data Breach and/or false or fraudulent charges stemming from the Data
Breach, including but not limited to late fee charges and foregone cash back rewards; damages from
lost time and effort to mitigate the actual and potential impact of the Data Breach on their lives
including, inter alia, by placing “freezes” and “alerts” with credit reporting agencies, contacting
their financial institutions, closing or modifying financial accounts, closely reviewing and
monitoring their credit reports and accounts for unauthorized activity, and filing police reports and
damages from identity theft, which may take months if not years to discover and detect, given the
far-reaching, adverse and detrimental consequences of identity theft and loss of privacy. The nature
of other forms of economic damage and injury may take years to detect, and the potential scope can
only be assessed after a thorough investigation of the facts and events surrounding the theft

mentioned above.

COUNT
Negligence Per Se

66. Plaintiff restates and realleges Paragraphs 1 through 65 as if fully set forth herein.

18

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 24 of 34

67. Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”
including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as
Wawa, of failing to use reasonable measures to protect financial information. The FTC publications
and orders described above also form part of the basis of Wawa’s duty in this regard.

68. Wawa violated Section 5 of the FTC Act by failing to use reasonable measures to
protect financial information and not complying with applicable industry standards, as described
in detail herein. Wawa’s conduct was particularly unreasonable given the nature and amount of
financial information it obtained and stored, and the foreseeable consequences of a data breach at a
corporation such as Wawa, including, specifically, the immense damages that would result to Plaintiff
and Class members.

69. Wawa’s violation of Section 5 of the FTC Act constitutes negligence per se.

70. Plaintiff and Class members are within the class of persons that the FTC Act was
intended to protect.

71. Theharm that occurred as a result of the Wawa Data Breach is the type of harm the FTC
Act was intended to guard against. The FTC has pursued enforcement actions against businesses,
which, as a result of their failure to employ reasonable data security measures and avoid unfair and
deceptive practices, caused the same harm as that suffered by Plaintiff and the Class.

72. Asa direct and proximate result of Wawa’s negligence per se, Plaintiff and the Class
have suffered, and continue to suffer, injuries arising from Plaintiff's and Class members’ inability to
use their debit or credit cards because those cards were cancelled, suspended, or otherwise rendered
unusable as a result of the Data Breach and/or false or fraudulent charges stemming from the Data
Breach, including but not limited to late fee charges and foregone cash back rewards; damages from

lost time and effort to mitigate the actual and potential impact of the Data Breach on their lives

19

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 25 of 34

including, inter alia, by placing “freezes” and “alerts” with credit reporting agencies, contacting their
financial institutions, closing or modifying financial accounts, closely reviewing and monitoring their
credit reports and accounts for unauthorized activity, and filing police reports and damages from
identity theft, which may take months if not years to discover and detect, given the far-reaching,
adverse and detrimental consequences of identity theft and loss of privacy.

COUNT Ill

Violation of the Pennsylvania Unfair Trade Practices and Consumer Protection Law,
73 Pa. Cons, Stat. §§ 201-2 & 201-3, et seg.

73. Plaintiff restates and realleges Paragraphs 1 through 72 as if fully set forth herein,

74. Wawa isa “person”, as defined by 73 Pa. Cons. Stat. § 201-2(2).

75. Plaintiff and Class Members purchased goods and services in “trade” and
“commerce,” as defined by 73 Pa. Cons, Stat. § 201-2(3), primarily for personal, family, and/or
household purposes.

76. Wawa engaged in unfair methods of competition and unfair or deceptive acts or
practices in the conduct of its trade and commerce in violation of 73 Pa. Cons. Stat. Ann. § 201- 3,
including:

a. Representing that its goods and services have characteristics, uses,
benefits, and qualities that they do not have (73 Pa. Stat. Ann. § 201-
2(4)v));

b. Representing that its goods and services are of a particular standard or
quality if they are another (73 Pa. Stat. Ann. § 201-2(4)(vii)); and

c. Advertising its goods and services with intent not to sell them as

advertised (73 Pa. Stat. Ann. § 201-2(4)(ix)).

20

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 26 of 34

77,

Wawa’s unfair or deceptive acts and practices include:

a.

Failing to implement and maintain reasonable security and privacy measures
to protect Plaintiff's and Class Members’ financial information, which was a
direct and proximate cause of the Data Breach;

Failing to identify foreseeable security and privacy risks, remediate
identified security and privacy risks, and adequately improve security and
privacy measures following previous cybersecurity incidents, which was a
direct and proximate cause of the Data Breach;

Failing to comply with common law and statutory duties pertaining to the
security and privacy of Plaintiff's and Class Members’ financial

information, including duties imposed by the FTC Act, 15 U.S.C. § 45;
Misrepresenting that it would protect the privacy and confidentiality of
Plaintiff's and Class Members’ financial information, including by
implementing and maintaining reasonable security measures and ensuring

its vendors and business associates maintained reasonable security

measures;

Misrepresenting that it would comply with common law and statutory

duties pertaining to the security and privacy of Plaintiff's and Class
Members’ financial information, including duties imposed by the FTC

Act, 15 U.S.C. § 45;

Omitting, suppressing, and concealing the material fact that it did not

reasonably or adequately secure Plaintiff's and Class Members’ financial

21

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 27 of 34

information or ensure its vendors and business associates reasonably or
adequately secured such information; and

g. Omitting, suppressing, and concealing the material fact that it did not
comply with common law and statutory duties pertaining to the security
and privacy of Plaintiff's and Class Members’ financial information,
including duties imposed by the FTC Act, 15 U.S.C. § 45.

78. | Wawa’s representations and omissions were material because they were likely to
deceive reasonable consumers about the adequacy of its data security and ability to protect the
confidentiality of consumers’ financial information.

79, Wawa intended to mislead Plaintiff and Class Members and induce them to rely on
its misrepresentations and omissions.

80. Had Wawa disclosed to Plaintiff and Class Members that its data systems were not
secure and, thus, vulnerable to attack, Wawa would have been forced to use vendors and business
associates with reasonable data security measures and comply with the law. Instead, Wawa received,
maintained, and compiled Plaintiff's and Class Members’ financial information as part of the services
it provided without advising Plaintiff and Class Members that its data security practices were
insufficient to maintain the safety and confidentiality of Plaintiff's and Class Members’. financial
information. Accordingly, Plaintiff and Class Members acted reasonably in relying on Wawa’s
misrepresentations and omissions, the truth of which they could not have discovered.

81. Wawa acted intentionally, knowingly, and maliciously to violate Pennsylvania Unfair
Trade Practices and Consumer Protection Law, and recklessly disregarded Plaintiff's and Class

Members’ rights.

22

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 28 of 34

82. Asadirect and proximate result of Wawa’s unfair methods of competition and unfair
or deceptive acts or practices and Plaintiff's and Class Members’ reliance on them, Plaintiff and
Class Members have suffered and will continue to suffer injury, ascertainable losses of money or
property, and monetary and non-monetary damages; losses from fraud and identity theft; costs for
credit monitoring and identity protection services; time and expenses related to monitoring their
financial accounts for fraudulent activity; loss of value of their financial information; and an
increased, imminent risk of fraud and identity theft.

83, Plaintiff and Class Members seek all monetary and non-monetary relief allowed by
law, including actual damages or statutory damages of $100 (whichever is greater), treble damages,
restitution, attorneys’ fees and costs, and any additional relief the Court deems necessary or proper.

COUNT IV

Violation of the Delaware Computer Security Breach Act,
6 Del. Code Ann. §§ 12B- 102, ef seq.

84. Plaintiff restates and realleges Paragraphs 1 through 83 as if fully set forth herein.

85. | Wawa is a business that owns or licenses computerized data that includes Personal
Information as defined by 6 Del. Code Ann. § 12B-102(a).

86. Plaintiffs’ and Class Members’ financial information includes Personal Information
as defined by 6 Del. Code Ann. § 12B-101(4).

87. Wawa is required to accurately notify Plaintiffs and Class Members if Wawa becomes
aware of a breach of its data security systems which is reasonably likely to result in the misuse of a
Delaware resident’s personal information, in the most expedient time possible and without
unreasonable delay under 6 Del. Code Ann. § 12B-102(a).

88. Because Wawa was aware of a breach of its security system which involved the

financial information of Plaintiff and Class Members which is reasonably likely to result in misuse

23

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 29 of 34

of Delaware residents’ personal information, Wawa had an obligation to disclose the data breach in
a timely and accurate fashion as mandated by 6 Del. Code Ann. § 12B-102(a).

89. By failing to disclose the Data Breach in a timely and accurate manner, Wawa
violated 6 Del. Code Ann. § 12B-102(a).

90. Asa direct and proximate result of Wawa’s violations of 6 Del. Code Ann. § 12B-
102(a), Plaintiff and Class Members suffered damages, as described above.

91. Plaintiff and Class Members seek relief under 6 Del. Code Ann. § 12B-104, including
actual damages and equitable relief.

COUNT V

Violation of the Delaware Consumer Fraud Act,
6 Del. Code §§ 2513, ef seq.

92. Plaintiff restates and realleges Paragraphs 1 through 91 as if fully set forth herein.

93. Wawa is a “person” that is involved in the “sale” of “merchandise,” as defined by 6
Del, Code § 2511(7), (8), and (6).

94, Wawa advertised, offered, or sold goods or services in Delaware and engaged in trade
or commerce directly or indirectly affecting the people of Delaware.

95. Wawa used and employed deception, fraud, false pretense, false promise,
misrepresentation, and the concealment, suppression, and omission of material facts with intent that
others rely upon such concealment, suppression and omission, in connection with the sale and
advertisement of merchandise, in violation of 6 Del. Code § 2513(a), including:

a. Failing to implement and maintain reasonable security and privacy measures
to protect Plaintiffs’ and Class Members’ Financial Information, which was a

direct and proximate cause of the Data Breach;

24

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 30 of 34

b. Failing to identify foreseeable security and privacy risks and remediate
identified security and privacy risks, which was a direct and proximate cause
of the Data Breach;

c. Failing to comply with common law and statutory duties pertaining to the
security and privacy of Plaintiffs and Class Members’ Financial Information,
including duties imposed by the FTC Act, 15 U.S.C. § 45, and Delaware’s
data security statute, 6 Del. Code § 12B-100, which was a direct and proximate
cause of the Data Breach;

d, Misrepresenting that it would protect the privacy and confidentiality of
Plaintiffs and Class Members’ Financial Information, including by
implementing and maintaining reasonable security measures;

e. Misrepresenting that it would comply with common law and statutory duties
pertaining to the security and privacy of Plaintiffs’ and Class Members’
Financial Information, including duties imposed by the FTC Act, 15 U.S.C. §
45, and Delaware’s data security statute, 6 Del. Code § 12B-100;

f. Omitting, suppressing, and concealing the material fact that it did not
reasonably or adequately secure Plaintiffs’ and Class Members’ Financial
Information or ensure its vendors and business associates reasonably or
adequately secured such information; and

g. Omitting, suppressing, and concealing the material fact that it did not comply
with common law and statutory duties pertaining to the security and privacy

of Plaintiffs’ and Class Members’ Financial Information, including duties

25

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 31 of 34

imposed by the FTC Act, 15 U.S.C. § 45, and Delaware’s data security statute,
6 Del. Code § 12B-100.

96. | Wawa’s representations and omissions were material because they were likely to
deceive reasonable consumers about the adequacy of its data security and ability to protect the
confidentiality of consumers’ Financial Information.

97, Wawa acted intentionally, knowingly, and maliciously to violate Delaware’s
Consumer Fraud Act, and recklessly disregarded Plaintiffs’ and Class Members’ rights.

98. Had Wawa disclosed to Plaintiffs and Class Members that its data systems were not
secure and, thus, vulnerable to attack, Wawa would have been forced to use vendors and business
associates with reasonable data security measures and comply with the law. Instead, Wawa received,
maintained, and compiled Plaintiffs’ and Class Members’ Financial Information as part of the
services it provided without advising Plaintiffs and Class Members that its data security practices
were insufficient to maintain the safety and confidentiality of Plaintiffs’ and Class Members’
Financial Information. Accordingly, Plaintiffs and Class Members acted reasonably in relying on
Wawa’s misrepresentations and omissions, the truth of which they could not have discovered.

99. Wawa’s unlawful trade practices were gross, oppressive, and aggravated, and Wawa
breached the trust of Plaintiffs and Class Members.

100. Asadirect and proximate result of Wawa’s unlawful acts and practices, Plaintiffs and
Class Members have suffered and will continue to suffer injury, ascertainable losses of money or
property, and monetary and non-monetary damages, including losses from fraud and identity theft;
costs for credit monitoring and identity protection services; time and expenses related to monitoring
their financial accounts for fraudulent activity; loss of value of their financial information; and an

increased, imminent risk of fraud and identity theft.

26

 

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 32 of 34

101. Plaintiffs and Class Members seek all monetary and non-monetary relief allowed by

law, including damages under 6 Del. Code § 2525 for injury resulting from the direct and natural

consequences of Wawa’s unlawful conduct; restitution; injunctive relief; and reasonable attorneys’

fees and costs.

REQUEST FOR RELIEF

WHEREFORE, Plaintiff, individually and on behalf of all members of the Classes

proposed in this Complaint, respectfully request that the Court enter judgment in their favor and

against Wawa as follows:

a,

For an Order certifying the Classes, as defined herein, and appointing
Plaintiff and her Counsel to represent the Nationwide Class, or in the
alternative the separate State Classes;

For equitable relief enjoining Wawa from engaging in the wrongful conduct
complained of herein pertaining to the misuse and/or disclosure of Plaintiff's
and Class members’ financial information;

For equitable relief compelling Wawa to use appropriate cyber security
methods, practices, and policies with respect to consumer data collection,
storage and protection and to disclose with specificity to class members the
type of financial information compromised;

For an award of damages, as allowed by law in an amount to be
determined:

For an award of attorneys’ fees, costs and litigation expenses, as allowable
by law;

For prejudgment interest on ail amounts awarded; and

Such other and further relief as this court may deem just and proper.

27

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 33 of 34

28

 
Case 2:20-cv-00235-GEKP Document1 Filed 01/13/20 Page 34 of 34

JURY TRIAL DEMAND

Plaintiff demands a jury trial on all issues so triable.

Dated: January 13, 2020

29

GOLDMAN SCARALTO & PENNY, P.C.
Mark S. Goldman

Paul J. Scarlato

161 Washington Street, Suite 1025
Conshohocken, PA 19428

Telephone: (484) 342-0700

Fax: (484) 380-8747

goldman@lawgsp.com
scarlato@lawgsp.com

TADLER LAW LLP

Ariana J. Tadler (pro hac vice forthcoming)
Brian R. Morrison (pro hae vice forthcoming)
One Penn Plaza, 36" Floor

New York, NY 10119

Telephone: (212) 946-9300

Fax: (929) 207-3746

atadler@tadlerlaw.com

bmotrrison@tadlerlaw.com

Counsel for Plaintiff and the Proposed Class

 
